                     UNITED STATES DISTRICT COURT

                        DISTRICT OF CONNECTICUT


DONALD SATURNO,                    :
     Petitioner,                   :
                                   :
     v.                            :   Case No. 3:18cv504(AWT)
                                   :
WILLIAM MULLIGAN,                  :
     Respondent.                   :


           RULING ON PETITION FOR WRIT OF HABEAS CORPUS

     The petitioner, Donald Saturno, was incarcerated when he

filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254.     On May 16, 2018, he notified the court that he

would soon be living in Danbury, Connecticut.       See Notice, ECF

No. 15.   On May 21, 2018, a prison official informed the court

that the petitioner had been discharged from the custody of

State of Connecticut Department of Correction.

     The petitioner challenges his July 2014 convictions for

manufacturing a bomb and possession of child pornography.        For

the reasons that follow, the petition will be dismissed.

I.   Procedural Background

     On July 1, 2014, in Connecticut Superior Court for the

Judicial District of Stamford, in State v. Saturno, FST-CR13-

0179761-T, the petitioner pled nolo contendere to one count of

illegal manufacture of a bomb in violation of Connecticut


                                   1
General Statutes § 53-80, and in State v. Saturno, FST-CR13-

0180369-T, the petitioner pleaded nolo contendere to one count

of possession of child pornography in violation of Connecticut

General Statutes § 53a-196d(a)(1), conditioned on his right to

appeal the denial of his motion to suppress.    See Pet. Writ

Habeas Corpus, ECF No. 1, at 2; State v. Saturno, 322 Conn. 80,

87 (2016).   A judge imposed a total effective sentence of twelve

years of imprisonment, execution suspended after five years,

followed by fifteen years of probation. 1   See Pet. Writ Habeas

Corpus at 2.

     On appeal to the Connecticut Supreme Court pursuant to

Connecticut General Statutes § 54-94a, the petitioner challenged

the trial court’s ruling denying his motion to suppress.    See

Saturno, 322 Conn. at 83-88.   On July 19, 2016, the Connecticut

Supreme Court concluded that the trial court had jurisdiction to

deny the petitioner’s motion to suppress the evidence that

formed the basis for the charges against the petitioner, the


     1 The petitioner’s criminal convictions and sentences are
listed on the State of Connecticut Judicial Branch website.
Although not reflected on page two of the present petition,
information pertaining to the petitioner’s sentences indicates
that in addition to a term of imprisonment, the judge also
imposed a fifteen-year probationary term to be served after the
petitioner’s discharge from imprisonment. This information may
be found at: http://www.jud.ct.gov/jud2.htm under Superior Court
Case Look-up; Criminal/Motor Vehicle; Convictions – by Docket
Number using FST-CR13-0180369-T and FST-CR13-0179761-T (Last
visited on April 24, 2019).
                                2
trial court properly determined that probable cause existed to

issue the administrative search warrant, the issuance of the

administrative search warrant in an ex parte proceeding did not

violate article first, § 7 of the Connecticut Constitution, and

the execution of the administrative search warrant did not

violate the petitioner’s Fourth Amendment rights.        Id. at 89-

117.

       While his direct appeal was pending, the petitioner filed a

state habeas petition.    See Saturno v. Warden, No. TSR-CV15-

4007153-S (Conn. Super. Ct. April 24, 2015).        The petitioner

states that the trial court has not decided his state habeas

petition.    See Pet. Writ Habeas Corpus at 5. 2

II.    Legal Standard

       A prerequisite to habeas relief under section 2254 is the

exhaustion of all available state remedies.        See O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must

give the state courts an opportunity to act on his claims before

he presents those claims to a federal court in a habeas

petition.”); 28 U.S.C. § 2254(b)(1)(A) (“[a]n application for a


       2
       Information regarding the state habeas petition may be
found at: http://www.jud.ct.gov/jud2.htm under Superior Court
Case Look-up; Civil/Family/Housing/Small Claims; Case Look-up by
Docket Number using TSR-CV15-4007153-S. The docket reflects
that the court completed a trial on January 23, 2019, but has
reserved decision on the matter. (Last visited on April 24,
2019).
                                3
writ of habeas corpus on behalf of a person in custody pursuant

to the judgment of a State court shall not be granted unless it

appears that . . . the applicant has exhausted the remedies

available in the courts of the State”).   The exhaustion

requirement seeks to promote considerations of comity and

respect between the federal and state judicial systems.    See

Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2064, (2017)

(“The exhaustion requirement is designed to avoid the ‘unseemly’

result of a federal court ‘upset[ting] a state court conviction

without’ first according the state courts an ‘opportunity to ...

correct a constitutional violation.’”) (quoting Rose v. Lundy,

455 U.S. 509, 518 (1982)).

     To satisfy the exhaustion requirement, a petitioner must

present the essential factual and legal bases of his federal

claim to each appropriate state court, including the highest

state court capable of reviewing it, in order to give state

courts a full and fair “opportunity to pass upon and correct

alleged violations of its prisoners’ federal rights.”   Duncan v.

Henry, 513 U.S. 364, 365 (1995) (per curiam) (internal quotation

marks and citation omitted).   A federal claim has been “fairly

present[ed] in each appropriate state court, including a state

supreme court with powers of discretionary review,” if it

“alert[s] that court to the federal nature of the claim.”
                                 4
Baldwin v. Reese, 541 U.S. 27, 29 (2004) (internal parentheses

and quotation marks omitted).    A petitioner “does not fairly

present a claim to a state court if that court must read beyond

a petition or a brief . . . that does not alert it to the

presence of a federal claim in order to find material . . . that

does so.”    Id. at 32.

III. Discussion

     The petitioner raises four grounds in his petition: (1)

ineffective assistance of counsel; (2) jurisdiction; (3) the

Connecticut Supreme Court “exceeded the scope of the direct

appeal specified in [Connecticut General Statutes §] 54-94a;”

and (4) “perjury in Marjorie Beauchette[’]s testimony.”     See

Pet. Writ Habeas Corpus at 9, 11, 13, 15.     The petitioner

indicates that he did not exhaust the first and second grounds

of the petition and does not indicate whether he exhausted

ground three or four either on direct appeal or in his state

habeas petition.    To the extent that the petitioner is

challenging, in ground three, the trial court’s denial of the

motion to suppress evidence as upheld by the Connecticut Supreme

Court on direct appeal, ground three appears to have been

exhausted.    See Saturno, 322 Conn. at 83   & n.1 (acknowledging

that the trial court [had] determined that its ruling on the

motion to suppress was dispositive, thereby satisfying the
                                  5
requirements [for filing an appeal under] § 54-94a” and that the

issue to be considered on an appeal pursuant to Conn. Gen. Stat.

§ 54-94a “shall be limited to whether it was proper for the

court to have denied the motion to suppress. . . .” (internal

quotation marks and citation omitted).

     Based on the petitioner’s description of the claims

asserted in his state habeas petition, it appears that he has

raised grounds one and two of this petition in the state habeas

petition.   See Pet. Writ. Habeas Corpus at 5, 9, 13.   As

indicated above, the state habeas petition remains pending.   It

is not clear whether the petitioner has raised ground four

either on direct appeal or in his state habeas petition.

     As the petition stands, only one ground has arguably been

fully exhausted.   With respect to the other three grounds, the

petitioner has not alleged that there is no opportunity for

redress in state court or that the state court process is

clearly deficient.   Thus, he is not excused from exhausting his

state remedies before proceeding in federal court.   See 28

U.S.C. 2254(b)(1)(B)(i) & (ii)(federal district court may

consider a claim that has not been exhausted in state court if

“there is an absence of available State corrective process; or”

circumstances exist that render the state court process

“ineffective to protect the rights of the [petitioner].”);
                                 6
Duckworth v. Serrano, 454 U.S. 1, 3 (1981)(an exception to the

exhaustion requirement is appropriate “only if there is no

opportunity to obtain redress in state court or if the

corrective process is so clearly deficient” that any attempt to

secure relief in state court is rendered futile).       Because the

petitioner has not exhausted his state court remedies with

respect to three of the four grounds in the petition, the

petition is a mixed petition containing exhausted and

unexhausted grounds.

     Traditionally, a mixed petition is dismissed without

prejudice to refiling another federal habeas corpus action after

all grounds have been exhausted.       See Slack v. McDaniel, 529

U.S. 473, 486 (2000).   Under limited circumstances, however, the

district court has the discretion to stay a mixed habeas

petition to enable the petitioner to present his unexhausted

claims to the state court and then return to federal court for

review of all of his claims.   See Rhines v. Weber, 544 U.S. 269,

277-78 (2005) (acknowledging that district courts have

discretion to stay a habeas case, but noting that staying a

federal habeas petition too frequently will undermine the

“AEDPA's objective of encouraging finality by allowing a

petitioner to delay the resolution of the federal proceedings”

and the “AEDPA's goal of streamlining federal habeas proceedings
                                   7
by decreasing a petitioner's incentive to exhaust all his claims

in state court prior to filing his federal petition.”).   A stay

should be invoked only when the petition contains both exhausted

and unexhausted claims, the petitioner demonstrates good cause

for failing to exhaust all claims before filing the federal

petition, the claims are not clearly without merit, and the

petitioner may be time-barred if the case is dismissed.   See

Rhines, 544 U.S. at 277 (“stay and abeyance is only appropriate

when the district court determines there was good cause for the

petitioner's failure to exhaust his claims first in state court”

and “even if a petitioner had good cause for that failure,” stay

and abeyance is not appropriate if petitioner’s “unexhausted

claims are plainly meritless”); Zarvela v. Artuz, 254 F.3d 374,

380-83 (2d Cir. 2001) (in view of the one-year limitations

period for filing a federal habeas petition set forth in 28

U.S.C. § 2244(d)(1), district courts should not to dismiss a

mixed petition if an outright dismissal would preclude

petitioner from having all of his claims addressed by the

federal court).

     The limitations period commences when the judgment of

conviction becomes final.   See 28 U.S.C. § 2244(d)(1); Rivas v.

Fischer, 687 F.3d 514, 533 (2d Cir. 2012) (“The statute of

limitations “runs from the latest of a number of triggering
                                 8
events, including the date on which the judgment became final by

the conclusion of direct review or the expiration of the time

for seeking such review.”) (internal quotation marks

omitted).    The limitations period may be tolled for the period

during which a properly filed state habeas petition is

pending.    See 28 U.S.C. § 2244(d)(2).

     The direct appeal of the petitioner’s convictions became

final on October 17, 2016, at the conclusion of the ninety-day

period of time within which petitioner could have filed a

petition for certiorari seeking review by the United States

Supreme Court of the decision of the Connecticut Supreme Court

affirming his convictions.    See Williams v. Artuz, 237 F.3d 147,

151 (2d Cir. 2001) (where petitioner had appealed to state’s

highest court, direct appeal also included filing petition for

writ of certiorari in Supreme Court or the expiration of time

within which to file petition).       As indicated above, on April

24, 2015, while his direct appeal was still pending at the

Connecticut Supreme Court, the petitioner filed his first state

habeas petition.    The Connecticut state court website reflects

that the petitioner’s state habeas petition is still pending.

Because the time during which a state habeas petition is pending

in state court tolls the one-year limitations period in 28

U.S.C. § 2244(d)(1), the limitations period has not yet begun to
                                  9
run.       See 28 U.S.C. § 2244(d)(2).

       The court concludes that a stay is unnecessary because the

statute of limitations has remained tolled throughout the period

that the petitioner’s state habeas petition has been pending in

state court and will continue to be tolled for as long as the

state habeas petition remains pending in state court.        In

addition, the petitioner has not shown good cause for failing to

completely exhaust his state court remedies with respect to all

of the grounds of the petition prior to filing this

action.       Because the petitioner has not satisfied the

requirements set forth in Rhines and the concerns in Zarvela are

not present, there is no basis to stay this action while the

petitioner exhausts his unexhausted grounds in state

court.       Accordingly, the court will dismiss the petition without

prejudice.

IV.    Conclusion

       The Petition for Writ of Habeas Corpus [ECF No. 1] is

DISMISSED without prejudice to re-filing a new action after the

petitioner has fully exhausted all available state court

remedies as to all grounds in the petition. 3


       3
       The     petitioner is informed that he also has the option of
proceeding     only as to the one exhausted ground in the
petition.      If so, he must file a motion to reopen seeking: (1)
to proceed     as to the exhausted ground in the petition, and (2)
                                    10
     The court concludes that jurists of reason would not find

it debatable that the petitioner failed to exhaust his state

court remedies with regard all grounds in the petition.   Thus, a

certificate of appealability will not issue.   See Slack, 529

U.S. at 484 (holding that, when the district court denies a

habeas petition on procedural grounds, a certificate of

appealability should issue if jurists of reason would find

debatable the correctness of the district court’s ruling).

     The Clerk is directed to enter judgment and close this

case.

     It is so ordered.

     Signed this 24rd day of April, 2019, at Hartford,

Connecticut.



                              _________/s/AWT_______________
                                   Alvin W. Thompson
                              United States District Judge




to withdraw all of the unexhausted grounds. The motion must
clearly identify the ground that the petitioner claims has been
fully exhausted and explain how the ground was exhausted in
state court. The petitioner is cautioned, however, that if he
proceeds only as to the exhausted ground, with the intention of
presenting the unexhausted grounds to this court after they have
been exhausted, he will run the risk that any such new petition
will not be considered by this court because it would constitute
a second or successive petition. See 28 U.S.C. § 2244(b)(2).
                                11
